       Case 4:18-cv-06336-HSG Document 123 Filed 04/30/21 Page 1 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com
 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 7   485 Madison Ave., 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (917) 261-5864
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10   npeyser@zuckerman.com
11   ZUCKERMAN SPAEDER LLP
     Andrew N. Goldfarb (Cal. Bar No. 235615)
12   Daniel K. Amzallag (admitted pro hac vice)
     1800 M Street, N.W., Suite 1000
13   Washington, D.C. 20036
     Tel: (202) 778-1800
14   Fax: (202) 822-8106
     agoldfarb@zuckerman.com
15   damzallag@zuckerman.com
16   Attorneys for Plaintiffs and the Putative Class
17   Additional Counsel located on the next page
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
20

21   JANE SMITH and JANE ROE, on behalf            Case No. 4:18-cv-06336-HSG (KAW)
     of themselves and all others similarly
22   situated,                                     NOTICE OF SETTLEMENT AND
                                                   STIPULATION TO STAY PROCEEDINGS
23                      Plaintiffs,

            v.                                     Judge: Hon. Haywood S. Gilliam, Jr.
24                                                 Magistrate Judge: Hon. Kandis A. Westmore
25   UNITED HEALTHCARE INSURANCE
     CO. and UNITED BEHAVIORAL
26   HEALTH,

27                      Defendants.

28

                                                 NOTICE OF SETTLEMENT AND STIPULATION TO STAY PROCEEDINGS
                                                                                   CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 123 Filed 04/30/21 Page 2 of 5



 1   CROWELL & MORING LLP
     Jennifer S. Romano (SBN 195953)
 2   Narain Kumar (SBN 301533)
     Margaret Carroll Gomes (SBN 301929)
 3   515 South Flower Street, 40th Floor
     Los Angeles, CA 90071
 4   Telephone: (213) 622-4750
     Facsimile: (213) 622-2690
 5   jromano@crowell.com
     nkumar@crowell.com
 6
     CROWELL & MORING LLP
 7   Christopher Flynn (admitted pro hac vice)
     Michael W. Lieberman (admitted pro hac vice)
 8   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 9   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
10   mlieberman@crowell.com
11   Attorneys for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             NOTICE OF SETTLEMENT AND STIPULATION TO STAY PROCEEDINGS
                                                                               CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 123 Filed 04/30/21 Page 3 of 5



 1          Plaintiffs Jane Smith and Jane Roe (“Plaintiffs”) and Defendants United
 2   Healthcare Insurance Company and United Behavioral Health (“Defendants”)

 3   (collectively, the “Parties”) hereby provide notice that they have agreed in principle upon

 4   terms of a class settlement to resolve the above-captioned matter; the related litigation

 5   captioned Jane Doe v. UnitedHealth Group, Inc., Case No. 1:17-cv-4160 (E.D.N.Y.); and

 6   related investigations of United and its affiliates by the U.S. Department of Labor

 7   (“DOL”) and Office of the New York Attorney General (“NYAG”).

 8          Given the participation of the NYAG and DOL’s Office of the New York Solicitor

 9   in the agreement in principle, and to conserve judicial resources by avoiding duplicative

10   settlement proceedings, within the next two weeks, the Parties will move to transfer this

11   case and consolidate it with the Jane Doe case in the U.S. District Court for the Eastern

12   District of New York for purposes of submission and approval of a consolidated class

13   settlement. In addition, within approximately the next 45 days, (i) the Parties in this case,

14   the parties in the Jane Doe case, and the DOL and NYAG will finalize a stipulation of

15   class settlement; and (ii) the Parties in this case and the parties in the Jane Doe case will

16   jointly move the Jane Doe court for preliminary approval of the class settlement.

17          In light of the above, Pursuant to Civil Local Rule 6-2, the Parties in the above-

18   captioned action, by and through their respective counsel of record, hereby jointly

19   STIPULATE AND AGREE, and request as follows:

20          1.      The Parties shall submit the motion to transfer described above on or

21   before May 14, 2021.

22          2.      All other existing deadlines in the case are hereby stayed.

23

24

25

26

27

28

                                                  NOTICE OF SETTLEMENT AND STIPULATION TO STAY PROCEEDINGS
                                                                                    CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 123 Filed 04/30/21 Page 4 of 5



 1   Dated: April 30, 2021                                Dated: April 30, 2021
 2   By: /s/ Andrew N. Goldfarb                           By: /s/ Michael W. Lieberman
 3   Andrew N. Goldfarb                                   Michael W. Lieberman

 4   Andrew N. Goldfarb (Cal. Bar No. 235615)             Christopher Flynn (pro hac vice)
     Daniel K. Amzallag (pro hac vice)                    Michael W. Lieberman (pro hac vice)
 5   ZUCKERMAN SPAEDER LLP                                CROWELL & MORING LLP
     1800 M Street, N.W., Suite 1000                      1001 Pennsylvania Avenue, N.W.
 6   Washington, DC 20036                                 Washington, DC 20004
 7   Tel: (202)778.1800                                   Tel: (202) 264.2500
     Fax: (202) 822.8106                                  Fax: (202)628-5116
 8   agoldfarb@zuckerman.com                              cflynn@crowell.com
     damzallag@zuckerman.com                              mlieberman@crowell.com
 9
     D. Brian Hufford (pro hac vice)                      Jennifer S. Romano (SBN 195953)
10
     Jason S. Cowart (pro hac vice)                       Narain Kumar (SBN 301533)
11   Nell Z. Peyser (pro hac vice)                        Margaret Carroll Gomes (SBN 301929)
     ZUCKERMAN SPAEDER LLP                                CROWELL & MORING LLP
12   485 Madison Ave., 10th Floor                         515 South Flower Street, 40th Floor
     New York, NY 10022                                   Los Angeles, CA 90071
13   Tel: (212) 704-9600                                  Tel: (213) 622-4750
     Fax: (917) 261-5864                                  Fax: (213) 622-2690
14                                                        jromano@crowell.com
     dbhufford@zuckerman.com
15   jcowart@zuckerman.com                                nkumar@crowell.com
     npeyser@zuckerman.com
16
     PSYCH-APPEAL, INC.                                   Attorneys for Defendants
17   Meiram Bendat (Cal. Bar No. 198884)
     8560 West Sunset Boulevard, Suite 500
18
     West Hollywood, CA 90069
19   Tel: (310) 598-3690, x.101
     Fax: (310) 564-0040
20   meiram@psych-appeal.org
21   Attorneys for Plaintiffs and the Putative
22   Class

23

24

25

26

27

28
                                                      2
                                                 NOTICE OF SETTLEMENT AND STIPULATION TO STAY PROCEEDINGS
                                                                                   CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 123 Filed 04/30/21 Page 5 of 5



 1                                     FILER’S ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in
 3
     the filing of this document has been obtained from the other signatories.
 4

 5   Dated: April 30, 2021                        /s/ Michael W. Lieberman
                                                  Michael W. Lieberman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                                                 NOTICE OF SETTLEMENT AND STIPULATION TO STAY PROCEEDINGS
                                                                                   CASE NO. 4:18-cv-06336-HSG
